[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 587 
The question presented upon this appeal is whether, upon the facts as found by the trial court and the several acts of the legislature applicable to the assessments and collection of taxes, water-rates, etc., in the city of Brooklyn, the plaintiff is entitled to any relief different or beyond that which the comptroller was ready and willing to pay the plaintiff when the latter tendered the certificates, viz., the face of the certificates with the amount paid for taxes, and if so, what that other or additional relief is?
The complaint alleges that plaintiff is advised and believes "that, upon making the payments aforesaid, he became equitably entitled to all claims which the defendant had or could have for the taxes, interest and charges advanced and paid by the plaintiff, and entitled to all moneys afterwards paid to the defendant in payment thereof, and to have the benefit of all taxes and charges levied and imposed in lieu thereof, or substituted therefor, and to have the proceeds thereof." *Page 589 
The relief sought in this action, in one or more of its aspects, is somewhat novel and extraordinary, if not beyond the scope of judicial cognizance, but the alternative relief sought by the plaintiff is addressed to the practical consideration of the court, and was the only point of view in which it was considered in the opinions of the court below, and that is, whether the plaintiff is entitled to interest upon the sums he paid for the purchase and for taxes upon the surrender of the certificates he held. I do not perceive that there can be any other view taken by this court.
The determination of this question depends upon the relations which exist between the tax-payer and the authority imposing the tax, and the remedies provided for enforcing and realizing the tax. These relations and remedies almost, if not entirely, are created by law. Hence the rules which exist in relation to the ordinary transactions of business between individuals and between individuals and business corporations are quite inapplicable to questions of this character.
It is essential to government that it possess the power to raise the means necessary for its support. It prescribes the mode of procedure for the accomplishment of that end.
The mode of procedure adopted by the defendant, and the one most common to municipal governments, is to assess upon the taxable property within its jurisdiction the amount required, in proportion to the value of the property owned by its citizens.
The owner must pay the tax imposed, or its payment will be enforced. One mode of enforcement is to sell the property taxed in a manner that will yield the tax, either to an individual or to the municipal government. By these steps, the object is accomplished. Whether any other steps having in view the relief of the owner, by redemption or otherwise, also depends upon the statute. If such is the scheme, the law provides for the giving the purchaser a certificate which defines all his rights and all the privileges of the delinquent tax-payer in respect to redemption. There are none other than those specified in the certificate or statute. If redemption is made *Page 590 
pursuant to the certificate, the purchaser, at the tax sale, will get his money back, with such rate of increase, if any, as the certificate or the statute provides. If redemption is not made, the purchaser will get such title to the property purchased as the proceedings to collect the tax conferred, and no other. Nor will such purchaser get any covenants or obligations with such title other than those prescribed by law and which are usually contained in the certificate. (Cooley on Taxation, 329, 375, 572;Coffin v. City of Brooklyn, 116 N.Y. 159-166; Brevoort v.City of Brooklyn, 89 id. 135; Lynde v. Melrose, 10 Allen, 49; White v. City of Brooklyn, decided in October, 1890, by this court, 122 N.Y. 53-64). The court, in the last case, speaking through Judge BRADLEY, used this language: "They had no rights against the defendant, except such as were given by the contracts contained in the certificates, and those were to a conveyance, unless irregularities were discovered in the proceedings prior to the sales, and in that case they were entitled to repayment of the amount of the purchase-money as represented by the certificates of which they had the title."
These and numerous other cases illustrate the principle that the rights of all parties connected with the purchase and sale of property to raise the taxes imposed upon it, are created and defined by statute.
Now it appears from the case under consideration that in 1882 it was decided that a very large number of the taxes imposed upon lots by the authorities of the city of Brooklyn were illegal, and many remained unpaid. And that the taxes imposed upon the lots described in the complaint in this action and for the non-payment of which some of them were sold, were illegal. It also appeared that taxes for other years, both before and after the year for which the lots were sold had been imposed upon these lots, and that such other taxes were in most instances unpaid and in arrears. The general situation was that in some cases lots had been sold for taxes for a single year or two and certificates issued to the purchaser; in other cases lots had been bid off by the city for one or more year's taxes, and certificates of such sales had been assigned, and in *Page 591 
more instances the taxes had not been paid for all the years they had been assessed, and were in arrear.
In this condition of tax matters in the city of Brooklyn the legislature passed the acts of 1882 and 1884, set forth in the findings of the trial court.
The act, chapter 363 of the Laws passed June 27, 1882, may in a general way be characterized, especially as construed by Judge RAPALLO, in In re Clementi v. Jackson (92 N.Y. 591), as an act providing for the payment of irregular taxes upon certain conditions, and validating the tax so paid and the payment.
The other act, chapter 388 of the Laws of 1884, passed May twenty-eighth, was an act for the relief of the holders of certificates and leases issued upon void assessments and who, under the law, as before stated, were without a remedy. The benefit of this law was expressly reserved to the city by section 4 as against the holders of certificates and leases, who should not avail themselves of the privileges offered by sections 1, 2 and 3 of the last-mentioned act. Section 4 is as follows: "Nothing in this act contained shall be held or construed to abrogate or in any way limit or affect any defense the city of Brooklyn may have against the said certificates of sale in case the holder or holders thereof shall refuse to accept the payments by this act authorized to be made, and to release the said city from all claims thereunder; and all persons accepting any such payment shall, as a condition of payment, release said city of and from all claims against it upon the certificates held by them or growing out of the sales therein mentioned."
The case then comes to this, that the certificate issued to plaintiff, would give him back, if the premises were redeemed, the money he paid for it, with a liberal interest. If the lot was not redeemed he could get the lot for the money he bid to pay the tax for which it was sold.
The lot was not redeemed, and the taxes for which they were sold being void, the plaintiff can get nothing by virtue of his certificate, except the alternative therein provided, and that is a nominal title that is void, or a right not enforceable. *Page 592 
The city offered, under the last-named act, to restore him the moneys he paid out. The plaintiff has refused to accept the offer upon the terms proposed by the law. The defendant has no legal right to offer the plaintiff any different terms, and the courts know of no other law to interpose for the relief of plaintiff.
The case is not so hard for the plaintiff as it may seem, when it is viewed in a business or speculative light. He came forward of his own motion and bid off these lots for the tax, in some cases of a single year. It was found by the trial court that such lot was worth more than the sum bid and all the other unpaid taxes thereon, with interest for all the years in arrear from 1862 to 1882.
If the lot was redeemed he would receive his money back, with a high rate of interest. If the taxes were legally assessed the purchaser would get title to the lot by paying the taxes upon it.
But if the taxes were void and the owners should find it out, and for that or any reason should not redeem, it would result in a loss to the plaintiff.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed.